 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Gary Steven Christensen,                        No. CV-18-08235-PCT-DGC (DMF)
10                       Movant/Defendant,           No. CR-14-08164-PCT-DGC
                                                     (Related Case)
11   vs.
12   United States of America,                       ORDER

13                       Respondent/Plaintiff.
14
15         Gary Christensen was sentenced to federal prison for tax-related offenses in Case
16   No. CR-14-08164. He brought this civil action seeking to vacate the sentences under 28
17   U.S.C. § 2255.     Doc. 11.1   Magistrate Judge Deborah Fine has issued a report
18   recommending that Christensen’s § 2255 motion be denied without an evidentiary
19   hearing (“R&R”). Doc. 18. Christensen objects. Docs. 21, 23. For reasons stated
20   below, the Court will accept the R&R and deny the motion without a hearing.
21   I.    Background.
22         In September 2014, a grand jury indicted Christensen on multiple counts of tax
23   evasion, filing false returns, and failure to file returns for the 2004-2010 tax years.
24   CR Doc. 1. Each offense required that Christensen acted “willfully.” Id.; see 26 U.S.C.
25   §§ 7201, 7203, 7206(1); United States v. Kahre, No. 2:05-CR-00120-RCJ, 2007 WL
26
27         1
            Citations to documents in this civil action are denoted “Doc.” and citations to
     documents in the underlying criminal case are denoted “CR Doc.” Citations are to page
28   numbers attached to the top of pages by the Court’s electronic filing system.


                                                 1
 1   119147, at *2 (D. Nev. Jan. 5, 2007) (“Tax evasion and failure to file tax returns require
 2   that the offender act ‘willfully.’”). “‘Willfulness’ in the context of criminal tax cases is
 3   defined as a ‘voluntary, intentional violation of a known legal duty.’” United States v.
 4   Powell, 955 F.2d 1206, 1210 (9th Cir. 1991) (quoting Cheek v. United States, 498 U.S.
 5   192, 201 (1991)). A defendant’s conduct is not “willful” if it resulted from “ignorance of
 6   the law or a claim that because of a misunderstanding of the law, he had a good-faith
 7   belief that he was not violating any of the provisions of the tax laws.’” Cheek, 498 U.S.
 8   at 202.
 9             Christensen declined the government’s plea offers and went to trial in May 2016.
10   His primary trial strategy was to assert a Cheek defense – that is, to focus on his good
11   faith beliefs about tax requirements and thereby rebut the government’s willfulness
12   arguments. The jury acquitted Christensen on the false tax return charges but found him
13   guilty on each count of tax evasion and failure to file a return. CR Doc. 101. He
14   received concurrent sentences of 42 months in prison on the tax evasion convictions and
15   12 months on the tax return convictions. CR Doc. 146. The Ninth Circuit affirmed the
16   convictions and sentences. CR Doc. 166; see United States v. Christensen, 705 F. App’x
17   599 (9th Cir. 2017).
18             Under § 2255, a federal prisoner may obtain relief from his sentence if it was
19   “imposed in violation of the United States Constitution or the laws of the United
20   States[.]” 28 U.S.C. § 2255(a). In his amended § 2255 motion, Christensen asserts four
21   grounds for relief based on alleged ineffective assistance of counsel and violations of his
22   Sixth Amendment rights to counsel of his choice and to maintain his innocence during
23   trial. Doc. 11. Specifically, Christensen claims that: (1) trial counsel’s performance was
24   deficient because he kept his intended trial strategy a secret, and this impaired
25   Christensen’s right to counsel of his choice (Docs. 11 at 4, 11-1 at 12-15); (2) trial
26   counsel’s concession that Christensen did not pay taxes was a full admission of guilt that
27   violated the right to maintain innocence (id. at 5-6, 16-19); (3) trial counsel was
28   ineffective for failing to object to the Court’s “imposed hybrid representation


                                                   2
 1   arrangement,” and appellate counsel was ineffective for failing to raise the issue on
 2   appeal (id. at 7-8, 19-21); and (4) trial counsel was ineffective for failing to explain that
 3   Christensen needed to object to the stipulated admission of exhibits in order to preserve
 4   Confrontation Clause rights (id. at 8-10, 21-23).2
 5   II.    R&R Standard of Review.
 6          This Court “may accept, reject, or modify, in whole or in part, the findings or
 7   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court
 8   “must review the magistrate judge’s findings and recommendations de novo if objection
 9   is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
10   2003) (en banc). The Court is not required to conduct “any review at all . . . of any issue
11   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);
12   see also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).
13   III.   Discussion.
14          Judge Fine thoroughly considered each of the four grounds for relief and the
15   request for an evidentiary hearing. Doc. 18 at 17-35. She concluded that no ground
16   states a colorable claim for relief and the § 2255 motion therefore should be denied
17   without an evidentiary hearing. See id. at 35-36. Christensen does not object to Judge
18   Fine’s conclusions on grounds three and four (see Doc. 22 at 1), which relieves the Court
19   of its obligation to review those portions of the R&R. See Doc. 18 at 28-35; Reyna-
20   Tapia, 328 F.3d at 1121. As explained more fully below, Christensen’s objections to
21   Judge Fine’s conclusions on grounds one and two are without merit.
22          A.     Ground One – Counsel’s Alleged Secret Trial Strategy.
23          To obtain relief under § 2255 on a claim of ineffective assistance of counsel,
24   Christensen must show that counsel’s representation fell below an objective standard of
25   reasonableness and the deficient performance prejudiced the defense.           Strickland v.
26
27          2
              In the criminal case, Christensen hired attorney Marc Victor to represent him at
     trial and attorneys Michael Minns and Ashley Arnett to represent him on appeal.
28   Attorney Brandon Sample represents Christensen in this § 2255 action.


                                                  3
 1   Washington, 466 U.S. 668, 687-88, 692 (1984). In reviewing counsel’s performance, the
 2   Court must “indulge in a strong presumption that counsel’s conduct falls within the wide
 3   range of reasonable professional assistance.” Id. at 690. “A fair assessment of attorney
 4   performance requires that every effort be made to eliminate the distorting effects of
 5   hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to
 6   evaluate the conduct from counsel’s perspective at the time.”        Id. at 689.   Judicial
 7   scrutiny is “highly deferential” because “[i]t is all too tempting . . . to second guess
 8   counsel’s assistance after conviction or adverse sentence[.]” Id.
 9            Christensen asserts in ground one that trial counsel’s performance was deficient
10   because he kept his purported trial strategy – to concede the government’s “entire case” –
11   a secret. Doc. 11 at 4. This claim is based in large part on counsel’s statements during a
12   March 22, 2016 status conference that there is “really not that much that [he] dispute[s]
13   in the government’s case” and that he could “almost stipulate to their entire case.”
14   Doc. 11-1 at 14 (citing CR Doc. 65 at 35). Christensen claims that he was prejudiced
15   because he would have fired counsel “on the spot” had he known counsel’s strategy. Id.
16   at 15.
17            Judge Fine concluded that ground one fails to state a claim for relief because the
18   record clearly shows that Christensen knew before trial that the strategy was to assert a
19   Cheek defense by focusing on the willfulness element of the charged offenses. Doc. 18
20   at 17-24. Judge Fine relied in large part on counsel’s November 25, 2015 letter to
21   Christensen explaining this trial strategy. Id. at 5-8, 19. The letter specifically advised
22   Christensen that: (1) raising an argument that Christensen was not legally required to pay
23   taxes would fail; (2) although Christensen’s Cheek defense had some problems, it should
24   be the focus of his defense at trial; (3) cross-examination questions should relate to the
25   issue of willfulness; (4) counsel intended to forgo arguments that Christensen was not
26   legally obligated to pay tax, or cross-examining the special agent to establish that the
27   agent did not understand the tax code; (5) he agreed with the trial strategy often used by
28   attorney Michael Minns to concede “obvious points against the cause” and focus instead


                                                  4
 1   on the issue of willfulness;3 and (6) he did not intend to contest every point or
 2   aggressively cross-examine government witnesses, and instead would agree with hostile
 3   witnesses in order to “isolate the one point” that mattered, that is, Christensen’s mental
 4   state and what he believed. Id. at 19 (citing Doc. 11-9 at 2-4).
 5          Christensen contends that counsel’s November 25, 2015 letter does not
 6   conclusively preclude relief on ground one. Doc. 21 at 5-6. The Court does not agree.
 7          In the letter, Counsel advised Christensen that “based on our research we have
 8   concluded that any legal argument we raise asserting you are not legally required to pay
 9   taxes will fail and likely be determined to be frivolous.” Doc. 11-9 at 1. Counsel made
10   clear that he believed Christensen had “a viable Cheek defense at trial[,]” stating that,
11   “[a]s you know, the Cheek defense is actually a recognized legal defense which argues
12   the Government can’t prove you ‘willfully’ failed to pay tax because you sincerely
13   believed you were not legally obligated to pay tax.” Id.
14          Counsel further explained that the Minns article Christensen had provided was
15   instructive, and he informed Christensen that he persisted in the belief that willfulness
16   should “be the focus of your trial.” Id. at 3. Discussing his planned approach to cross-
17   examination, counsel wrote:
18          [Minns’s] statements appear similar to the strategy I proposed to you
19          previously where he states, “While the issue of tax return accuracy is often
            a question of fact, the great weight of the defense effort always must be on
20          the issue of willfulness, and it must be in the background of every single
21          cross-examination question.” As I have also said to you, Minns also
            agrees, “Now, the general rule is that you should pass on cross examining a
22          witness you cannot harm. Why let the fact finder focus on testimony that
23          does not help your case?” I couldn’t agree more.

24   Id.
25
26
27
            3
             As noted, Minns was one of Christensen’s attorneys on appeal. See Christensen,
28   705 Fed. App’x. at 599.


                                                  5
 1          Counsel added that perhaps most instructive was Minns’s discussion of a criminal
 2   tax case that was “similar if not identical to [Christensen’s] case.”          Id.   Counsel
 3   explained:
 4          Minns lays out the situation by stating, “[the defendant] had failed to file
 5          tax returns in many years, although he had earned enough income to require
            filing. His only legal defense was that he did not believe he was required
 6          to file – a sound legal defense if the belief was held honestly and in good
 7          faith.” . . . I find it critically important to note that Minns did not identify
            any other legal defense for [the defendant]. Minns did not say [the
 8          defendant] had any legal defense proposing that he was not legally
 9          obligated to pay tax nor did Minns say anything about cross examining the
            special agent to demonstrate his lack of understanding of the tax code or
10          any such similar tactic. Minns focused solely on willfulness exactly as I
11          have proposed to do in defending you. . . . [Minns] explains, “The defense
            should concede obvious points against the cause and do battle where
12          reasonable minds may differ; usually that means the issue of willfulness.”
            Minns and I are in total agreement.
13
14   Id. (emphasis in counsel’s letter). Counsel emphatically agreed with Minns’s cross-
15   examination strategy, described by Minns as follows:
16
            It is a common pl[o]y in criminal tax cases for the defense lawyer to be
17          rude, to contest every witness who takes the stand, and to argue over every
            detail in the indictment. The strategy is generally doomed to failure. It
18          effectively focuses the trial on the strength of the government’s case. The
19          defense should focus on the strength of the defendant’s case.
20   Id. (emphasis in the Minns article).
21          Christensen contends that counsel’s letter merely “suggests that [his] forthcoming
22   trial strategy was clear[.]” Doc. 21 at 4 (emphasis in original). To the contrary, the letter
23   clearly sets forth counsel’s intent to assert a Cheek defense at trial and to follow Minns’s
24   approach to cross-examining witnesses. Judge Fine did not err is so finding. See Doc. 18
25   at 19-20.
26          Judge Fine also found, correctly, that nothing defense counsel said at the
27   March 22, 2016 status conference was inconsistent with his intended trial strategy. Id.
28


                                                   6
 1   at 20. After advising the Court that a plea deal was unlikely, defense counsel stated the
 2   following about the scope and length of trial:
 3          There’s really not much that I dispute in the government’s case. And
 4          unless [Christensen] – he’s going to have some heartburn over that, I don’t
            think he is, then I could almost stipulate to their entire case.
 5
            [W]e don’t disagree that he didn’t send his taxes in, so I don’t want to make
 6
            that an issue. He did that stuff. So sometimes prosecutors say to me,
 7          “Well, I don’t want to stipulate my whole case away.” But if they don’t so
            say that, I could stipulate to almost everything here and this case is going to
 8
            turn on, really, [Christensen] on the stand and whether the jury believes
 9          he’s sincere. And so that’s the bulk of our case, and I don’t frankly think
            that’s going to be very long either.
10
11   Id. (quoting CR Doc. 65 at 35). Contrary to Christensen’s assertion, counsel did not state
12   that he would stipulate to the government’s “entire case.” Doc. 21 at 12. Counsel stated
13   that he could stipulate to “almost everything” because Christensen “didn’t send his taxes
14   in” and counsel did not “want to make that an issue” at trial. CR Doc. 65 at 35. Counsel
15   made clear that the case would turn on Christensen’s credibility “on the stand and
16   whether the jury believes he’s sincere.” Id. Christensen himself admits that counsel “left
17   one element in play at the trial – willfulness.” Doc. 21 at 11. This is the strategy counsel
18   clearly explained \to Christensen in his November 25, 2015 letter. See Doc. 11-9.
19          Christensen notes that counsel candidly acknowledged that Christensen “might
20   have some heartburn” about conceding most elements of the offenses and focusing the
21   defense on Christensen’s sincere beliefs about tax requirements. Doc. 21 at 5. But this
22   does not show that counsel kept the trial strategy a secret; Christensen could have
23   heartburn about a trial strategy and still agree it was the best possible defense given the
24   undisputed fact that Christensen did not pay his taxes for several years.
25          In addition to counsel’s November 25, 2015 letter, Judge Fine found that
26   Christensen’s pretrial motion practice and testimony at trial show that he was well aware
27   his defense would be premised on his mental state – his allegedly sincere belief that
28


                                                  7
 1   federal income taxes did not apply in his particular circumstances. Doc. 18 at 20-23.
 2   Christensen does not object to this finding. See Doc. 21 at 3-11.
 3          Judge Fine further found that Christensen cannot establish prejudice because he
 4   does not explain how substituting another attorney for his trial counsel would have
 5   changed the result of the trial. Doc. 18 at 24. Christensen asserts that “[t]he denial of the
 6   right to counsel of choice . . . constitutes structural error and is entitled to a presumption
 7   of prejudice” (Doc. 21 at 10-11), but Christensen has not shown that he was denied
 8   counsel of his choice. Christensen retained his trial attorney, and never fired him despite
 9   knowing that his strategy was to focus on willfulness and assert a Cheek defense at trial.
10          Judge Fine did not err in concluding that ground one fails to state a colorable
11   claim of ineffective assistance of counsel or the denial of the right to counsel of choice.
12   Doc. 18 at 17-24. The Court will accept the R&R on ground one.
13          B.     Ground Two – Christensen’s Right to Maintain Innocence.
14          Christensen asserts in ground two that his Sixth Amendment right to maintain his
15   innocence was violated when counsel conceded in his opening statement that Christensen
16   did not pay income taxes for a period of time. Docs. 11 at 5, 11-1 at 16-19; see Doc. 157
17   at 165. Christensen argues that in light of McCoy v. Louisiana, 138 S. Ct. 1500 (2018),
18   counsel’s conduct was inconsistent with Christensen’s autonomous right to control his
19   defense. Doc. 11-1 at 19.
20          Judge Fine rejected this argument because Christensen wrongly equates the trial
21   decision not to challenge certain facts and elements of the charged crimes (such as failure
22   to pay taxes) with a full admission of guilt. Doc. 18 at 25. Judge Fine found, correctly,
23   that McCoy is inapposite because defense counsel conceded the defendant’s guilt in a
24   capital case as part of a strategy to obtain a life sentence rather than the death penalty.
25   Id.; see McCoy, 138 S. Ct. at 1505 (“[T]he defendant vociferously insisted that he did not
26   engage in the charged acts and adamantly objected to any admission of guilt. Yet the
27   trial court permitted counsel, at the guilt phase of a capital trial, to tell the jury the
28   defendant ‘committed three murders. [H]e’s guilty.’ We hold that a defendant has the


                                                   8
 1   right to insist that counsel refrain from admitting guilt, even when counsel’s experienced-
 2   based view is that confessing guilt offers the defendant the best chance to avoid the death
 3   penalty.”).
 4          Christensen contends that his counsel’s “concession of guilt was not about ‘an
 5   element,’ but rather a concession as to the Government’s ‘entire case,’ just as [counsel]
 6   had foreshadowed at the March 22, 2016, status conference.” Doc. 21 at 12. But counsel
 7   did not concede Christensen’s guilt. Rather, counsel focused on the critical element of
 8   willfulness. Id. at 11. McCoy distinguished this situation – “strategic disputes about
 9   whether to concede an element of a charged offense” – with the “stark scenario” where
10   counsel admits his “client’s guilt of a charged crime over the client’s intransigent
11   objection to that admission.” 138 S. Ct. at 1510 (“[The] intractable disagreements [were]
12   about the fundamental objective of the defendant's representation. For McCoy, that
13   objective was to maintain ‘I did not kill the members of my family.’”). Christensen cites
14   no case suggesting McCoy may be implicated where counsel for a defendant in a non-
15   capital case concedes an element of a crime. Courts uniformly hold to the contrary. See
16   Crump v. Halvorson, No. 18-CV-1334 (MJD/ECW), 2019 WL 3431787, at *8 (D. Minn.
17   June 10, 2019) (denying habeas petition where counsel conceded an element of the
18   charged crime); see United States v. Swanson, 943 F.2d 1070, 1075-76 (9th Cir. 1991)
19   (“We recognize that in some cases a trial attorney may find it advantageous to his client’s
20   interests to concede certain elements of an offense[.]”); United States v. Bradford, 528
21   F.2d 899, 900 (9th Cir. 1975) (holding that counsel was not ineffective in “admitting
22   [that] the evidence was overwhelming that the defendants were the robbers” and then
23   “argu[ing] lack of willfulness and intent”).
24          Judge Fine correctly concluded that Christensen has failed to state a claim for
25   relief in ground two. Doc. 18 at 25-28. The Court will accept the R&R in this regard and
26   deny relief on ground two.4
27
            4
               Given this ruling, the Court need not decide whether McCoy applies
28   retroactively. See Docs. 11-1 at 18-19, 18 at 26-27.


                                                    9
 1          C.     Evidentiary Hearing.
 2          Christensen’s primary objection is to Judge Fine’s conclusion that no evidentiary
 3   hearing is required on grounds one and two. See Docs. 18 at 35, 21 at 1, 23 at 1-2. A
 4   district court must grant an evidentiary hearing under § 2255 unless the motion and
 5   record “conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).
 6   The Ninth Circuit has “characterized this standard as requiring an evidentiary hearing
 7   where ‘the [prisoner] has made specific factual allegations that, if true, state a claim on
 8   which relief could be granted.” United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir.
 9   2003) (quoting United States v. Schaflander, 743 F.2d 714, 717 (9th Cir. 1984)). To state
10   a claim of ineffective assistance of counsel, the prisoner must allege facts showing that
11   “counsel’s conduct so undermined the proper functioning of the adversarial process that
12   the trial cannot be relied on as having produced a just result.” Strickland, 466 at 686.
13          Judge Fine concluded that Christensen’s motion should be denied without an
14   evidentiary hearing because the motion and record as a whole show that he is entitled to
15   no relief under § 2255(a). Doc. 18 at 35. The Court agrees.
16          Contrary to Christensen’s assertion, counsel’s November 25, 2015 letter and
17   Christensen’s failure to speak up during trial regarding his purported dissatisfaction with
18   a focused Cheek defense conclusively show that he is entitled to no relief on ground one.
19   See Doc. 21 at 5-6. The issue is not one of credibility, and the fact that trial counsel has
20   provided no declaration or affidavit is of no significance. See id. at 2. The November 25
21   letter and Christensen’s conduct at trial speak for themselves.
22          Ground two lacks merit because trial counsel did not concede the government’s
23   entire case. Counsel instead made the strategic decision to concede certain elements the
24   government could prove easily and focus the defense on the issue of willfulness. See
25   Bradford, 528 F.2d at 900 (rejecting ineffective assistance of counsel claim because trial
26   counsel “did the best he could with a virtually impossible case” and his actions were, at
27   worst, “only tactical decisions which in retrospect might have been wrong”).
28


                                                  10
 1          Christensen notes that Judge Fine’s R&R “is based solely on the filings in this
 2   case and the underlying criminal matter.” Doc. 21 at 2. But no evidentiary hearing is
 3   required under § 2255 where, as here, “the motion and the files and records of the case
 4   conclusively show that the prisoner is entitled to no relief[.]” 28 U.S.C. § 2255(b).
 5          Christensen’s reliance on Earp v. Ornoski, 431 F.3d 1158 (9th Cir. 2005), is
 6   misplaced. Doc. 21 at 2, 6. The district court in Earp denied the habeas petition “on the
 7   basis of [a jailhouse witness’s] credibility, concluding that [his] declarations were
 8   ‘inherently untrustworthy[.]’” 431 F.3d at 1169. The Ninth Circuit found that there was
 9   “no evidentiary basis for the district court’s judgment of [the witness’s] incredibility
10   because [his] story [was] completely outside the record.” Id. at 1170. In this case, unlike
11   in Earp, the “veracity of . . . witnesses who signed . . . affidavits” is not an issue because
12   no such witnesses or affidavits exist. Id.
13          Although the standard for receiving an evidentiary hearing under § 2255(b) is not
14   high (see Doc. 23 at 1), Christensen has not met his burden of showing that such a
15   hearing is required. See United States v. Rodrigues, 347 F.3d 818, 824 (9th Cir. 2003)
16   (“Although section 2255 imposes a fairly lenient burden on the petitioner, the petitioner
17   is nonetheless ‘required to allege specific facts which, if true, would entitle him to
18   relief.’”) (quoting United States v. McMullen, 98 F.3d 1155, 1159 (9th Cir. 1996));
19   United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986) (“Where a prisoner’s
20   motion . . . [is] unsupported by facts and refuted by the record, an evidentiary hearing is
21   not required.”); United States v. Gillenwater, No. 1:11-CR-0121-LRS-1, 2017 WL
22   2385331, at *2 (E.D. Wash. June 1, 2017) (“The burden is on the Petitioner to show his
23   entitlement to relief under § 2255 including his entitlement to an evidentiary hearing.”).
24          D.     Certificate of Appealability.
25          Christensen contends that a certificate of appealability is warranted because the
26   Ninth Circuit has not yet considered the applicability of McCoy to a case like his, and the
27   counsel of choice claim is debatable among jurists of reason. Doc. 21 at 13. But as
28   noted, Christensen cites no case – from any jurisdiction – suggesting that McCoy applies


                                                   11
 1   where counsel for a defendant in a non-capital case concedes elements of a crime but
 2   does not concede guilt. See Crump, 2019 WL 3431787, at *8. Christensen develops no
 3   argument in support of his bald assertion that the counsel of choice claim is debatable
 4   among reasonable jurists. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (“The
 5   petitioner must demonstrate that reasonable jurists would find the district court’s
 6   assessment of the constitutional claims debatable or wrong.”).
 7         The Court agrees with Judge Fine that a certificate of appealability should be
 8   denied because Christensen has not made a substantial showing of the denial of a
 9   constitutional right as required by 28 U.S.C. § 2253(c)(2). Doc. 18 at 36.
10   IV.   Conclusion.
11         The Court has considered Christensen’s specific objections to the R&R and finds
12   them to be without merit. The Court will accept Judge Fine’s recommendations that the
13   § 2255 motion be denied without an evidentiary hearing or a certificate of appealability.
14   Doc. 18.
15         IT IS ORDERED:
16         1.     Judge Fine’s R&R (Doc. 18) is accepted.
17         2.     Christensen’s amended motion to vacate, set aside, or correct his sentence
18   under 28 U.S.C. § 2255 (Doc. 11) is denied without an evidentiary hearing.
19         3.     A certificate of appealability and leave to proceed in forma pauperis on
20   appeal are denied for reasons explained above.
21         4.     The Clerk is directed to enter judgment and terminate this action.
22         Dated this 6th day of April, 2020.
23
24
25
26
27
28


                                                 12
